—Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mullen, J.), rendered May 13, 1996, convicting him of rape in the first degree (two counts), sexual abuse in the first degree (two counts), endangering the welfare of a child (two counts), and criminal solicitation in the first degree, upon a *505jury verdict, and imposing sentence. The appeal brings up for review, the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by the defendant to law enforcement officials.
Ordered that the judgment is affirmed.
To the extent that the defendant’s claim of ineffective assistance of counsel is premised upon the defense counsel’s failure to present certain evidence at the pretrial hearing, it involves matters which are dehors the record and are not properly presented on direct appeal (see, People v Boyd, 244 AD2d 497). Insofar as we are able to review the defendant’s ineffective assistance of counsel claim, we find that the defense counsel’s performance amply met the standard of meaningful representation (see, People v Ellis, 81 NY2d 854).
Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit. Bracken, J. P., Krausman, McGinity and Schmidt, JJ., concur.